Having obtained a verdict for $500 damages in this action for personal injuries resulting from an automobile accident, the plaintiff filed a motion to set it aside for inadequacy. This motion was granted, the verdict was set aside; and a new trial on all issues was ordered. The defendant excepted.
There can be no disagreement regarding the law involved. It is all found in Parizo v. Wilson, 101 Vt. 514, 144 A. 856. To warrant interference by the trial court on the ground of inadequacy of the damages awarded, the verdict must be grossly inadequate. The application for relief is addressed to the trial court's discretion; and this Court cannot reverse its action thereon, unless an abuse of discretion or its equivalent affirmatively appears.
There was evidence tending to show that, in addition to minor injuries proximately resulting from the accident in question, the plaintiff suffered a serious and permanent injury to her left knee, which causes her severe and constant pain and loss of function. That this condition impairs her ability to perform her household duties, requires frequent intervals of complete rest, and that these conditions will grow worse as the years go by.
It is certain that this evidence indicates strongly that the award was not reasonably adequate, and we cannot say that an abuse of discretion is shown.
Judgment affirmed, and cause remanded. *Page 114